Citation Nr: 0124061	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  96-27 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for right knee gouty arthritis, claimed as due to 
medication prescribed by VA.

Entitlement to compensation on a secondary basis for a left 
knee disability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in New York, New York.  

In July 1996, the veteran filed a statement to the effect 
that he was in disagreement with the decision to deny service 
connection for a bilateral knee condition as secondary to 
medications prescribed by the VA for hypertension.  At this 
point in time, there was no decision by the RO on this issue.  
(A prior RO decision dated in May 1996 addressed only the 
issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a bilateral knee disability as 
secondary to medications prescribed for a foot disability.)

In August 1996, the RO addressed in a Statement of the Case 
(SOC) the issues originally claimed by the veteran.  It was 
noted that the veteran's contentions regarding the knee 
disabilities being related to medication for hypertension was 
a new claim, and that the veteran would be advised of 
development of this issue by separate communication.

The veteran was forwarded this SOC by cover letter dated in 
August 1996.  He was also notified of the need to file a 
response within 60 days from the date of this letter or 
within the one-year period from the date of the letter 
notifying him of the action he appealed.  After requesting an 
extension of time to file a substantive appeal, the veteran 
was notified by letter that he was being granted 60 days from 
November 20, 1996 to file a substantive appeal.  He failed to 
perfect a timely appeal with respect to matters addressed in 
the August 19996 SOC.

In August 1997, the RO considered the issue of entitlement to 
service connection for gout.  No mention was made of the 
pending claim of the issue of entitlement to section 1151 
benefits based on disability of both knees attributable to 
medication for hypertension.

In December 1997, the veteran wrote to the VA expressing 
disagreement with the "38 U.S.C.A. § 1151 claim."  He argued 
that the arthritis of both knees was caused by medication for 
hypertension prescribed by the VA.  The Board construes this 
statement from the appellant to be a jurisdiction-conferring 
Notice of Disagreement (NOD) as to the RO's failure to 
address the pending 1151 claims based on disability of the 
knees attributable to medication for hypertension.  Thus, 
there remains a pending claim since the veteran requested 
these benefits in 1996.

In a report of contact executed by a veteran's benefits 
counselor in November 1998, it was noted that the veteran was 
claiming compensation under section 1151 based on VA issued 
medication for hypertension.  It was noted that the Statement 
of the Case dated in August 1996 indicated that this was a 
new claim.  On a small yellow piece of paper attached to this 
report, it was concluded that the issue was not 1151 but 
secondary service connection for a disability of the 
veteran's knees due to medication. 

In March 1999, the RO entered a rating decision denying 
service connection for a left knee disorder on a direct 
basis.  It also denied secondary service connection for a 
left knee disorder, pointing out that a left knee condition 
could not be service-connected as secondary to a right knee 
condition, since service connection had not been established 
for a right knee condition.  In addition, in the rating 
action, the RO noted that the additional evidence received 
did not relate any left knee disability to medications 
prescribed by the VA medical center.

The RO, in its March 1999 rating decision, also considered 
the claim of entitlement to compensation benefits under 38 
U.S.C.A. § 1151 for the right knee disorder on a de novo 
basis.  By rating action of April 1999, the veteran was 
informed that his claim for compensation under section 1151 
for a right knee disability and his claim for service 
connection for a left knee disability were being denied.  A 
copy of the March 1999 rating decision was forwarded to him.

The issues of service connection on a direct basis for an 
acquired left knee disorder and entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for right knee 
degenerative joint disease on a direct basis were certified 
to the Board for review.  A hearing was held before the 
undersigned Member of the Board, sitting in Washington, DC, 
in May 2000.  A transcript of the hearing is of record.  It 
appears from the veteran's testimony at the hearing that the 
issues certified for appellate review were not the issues 
that the veteran wanted to pursue.

The Board remanded the case in August 2000 for further 
evidentiary and procedural development.  The Board's remand 
specified that the RO make inquiry of the veteran in order to 
determine whether he wanted to withdraw the issues of service 
connection on a direct basis for an acquired left knee 
disorder and entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for right knee degenerative joint 
disease.  Further, the Board's remand directed the RO to 
address the following issues:  1)  entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for gout 
leading to gouty arthritis of both knees, claimed as a result 
of medication prescribed by VA, and 2) compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for aggravated degenerative 
arthritis of the left knee, on a secondary basis.

In correspondence provided to the RO in March 2001, the 
veteran stated that he wished to withdraw the following 
issues from appellate status:  1)  service connection for an 
acquired left disorder on a direct basis and 2)  entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for right knee degenerative joint disease.  Further, he 
stated that he wished to continue his appeal as to the 
following issues:  1)  right knee gout based on 1151 as due 
to medication for hypertension, and 2) left knee disorder 
secondary to the right knee gout.  

The RO issued a supplemental statement of the case (SSOC) in 
May 2001.  It considered the issues of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for right knee 
gout, claimed as a result of medication prescribed by VA and 
2)  entitlement to compensation for a left knee disability 
secondary to right knee gout, and also under the provisions 
of 38 U.S.C.A. § 1151.  In the veteran's substantive appeal, 
he explained that he wished to pursue the issues as listed on 
the title page of this decision.

Issue #1 on the title page is addressed in the decision which 
follows.  Issue #2 is addressed in a REMAND at the end of 
this decision.


FINDINGS OF FACT

1.  The veteran was prescribed Hydrochlorothiazide by VA for 
hypertension.

2.  There is competent medical evidence showing that gouty 
arthritis of the veteran's right knee resulted from the 
administration of Hydrochlorothiazide.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for right knee gouty 
arthritis, claimed as due to medication prescribed by VA have 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001); 38 U.S.C.A. § 1151 (West 1991 as in effect prior to 
October 1, 1997); 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326); 38 C.F.R. § 3.358 (as in effect prior to October 
1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

VA clinical records, dated from 1991 to 1996, reflect that 
the veteran was treated for hypertension and right knee 
symptoms secondary to degenerative joint disease.  He was 
prescribed Hydrochlorothiazide for hypertension, a medication 
which was discontinued in July 1994.  An August 1994 
treatment entry indicates that the veteran might have 
developed gout from using Hydrochlorothiazide.  

A VA examination of joints was performed in September 1996.  
The diagnosis was degenerative arthritis of both knee joints 
with limitation of flexion of the right knee joint.  

A statement from Villamor S. Reyes, M.D., dated in June 1997, 
relates that the veteran suffered from gout.

Associated with the record in December 1997 were excerpts 
from medical reference books discussing Hydrochlorothiazide.  
It was stated that Hydrochlorothiazide may raise the 
concentration of blood uric acid.  

Jeffrey A. Abend, M.D., in a statement dated in December 
1997, noted that the veteran was receiving treatment for gout 
of the right knee and back, as well as a cyst in the right 
ankle which was caused by gout.

X-ray examination of the veteran's knees was performed by VA 
in December 1998.  The impression was degenerative joint 
disease of the right knee.

A hearing was held in Washington, DC before the undersigned 
Board Member in May 2000.  The veteran testified that he had 
developed gout of the right knee after taking 
Hydrochlorothiazide prescribed by VA.  He further testified 
that gout involving the right knee aggravated degenerative 
arthritis of the left knee.

In a statement dated in June 2000, Dr. Reyes related that he 
had treated the veteran since 1986.  He indicated that VA had 
treated the veteran's hypertension and arthritis; that the 
veteran had been diagnosed as having gouty arthritis of the 
right knee during 1994; and that Hydrochlorothiazide had been 
discontinued.  It was the physician's opinion that 
Hydrochlorothiazide most likely caused the gout.  

The Board's August 2000 remand directed the RO to obtain a 
medical opinion as to the relationship, if any, between VA-
administered Hydrochlorothiazide and the development of 
degenerative arthritis of the veteran's right knee.  Further, 
the Board remand sought medical opinion as to whether or not 
the occurrence of gout or gouty arthritis as a result of 
Hydrochlorothiazide would be considered an event not 
reasonably foreseeable or a result of carelessness, 
negligence, lack of proper skill, error in judgment similar 
instance of fault on the part of VA.

A statement from Dr. Reyes, dated in October 2000, relates 
that the veteran continued under the physician's care for 
gout affecting the right knee.

A VA examination was performed in January 2001.  The examiner 
noted that the claims folder review had been accomplished.  
Reference was made to the veteran's medical history, 
including results of laboratory tests and x-ray examinations.  
Clinical inspection of the knees was conducted.  The 
impression was degenerative joint disease of the right knee.  

The examiner addressed questions raised by the Board's August 
2000 remand order.  It was observed that the veteran had 
chronic gouty arthritis involving the right knee.  It was 
more likely than not that the onset of gout was initiated by 
the administration of Hydrochlorothiazide prescribed by the 
VA medical center-this had led to hyperuricemia and 
precipitation of gouty arthritis.  Thus, it was more likely 
than not that the veteran developed chronic gouty arthritis 
as a result of Hydrochlorothiazide prescribed by VA for the 
treatment of hypertension.  However, according to the 
veteran's records, there had been no prior history of 
hyperuricemia or clinical signs or symptoms of gouty 
arthritis; thus, there was no evidence of carelessness, 
negligence, lack of proper skill, error in judgment or fault 
on the part of the VA hypertension clinic, and the 
development of gouty arthritis of the right knee would be 
considered an event not reasonably foreseeable.

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these provided additional protections.  
Therefore, they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim for section 1151 benefits for the 
right knee.  This is so because the requirements of the new 
law and regulations have already been satisfied.  By the 
statement of the case and supplemental statement of the case 
furnished the appellant, the RO notified him of the 
information and evidence necessary to substantiate his claim.  
Pertinent post-service medical records have been associated 
with the record, and the appellant has undergone examination 
in connection with the claim on appeal.  Furthermore, the 
appellant has had the opportunity to testify at a hearing.  
There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for initial 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2001).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. § 
3.358(b)(1),(2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 
3.358(c)(1),(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 38 
C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c) (2001).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2000); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the pertinent.  On the 
other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute.

A review of the procedural history of this appeal shows that 
in July 1996, the veteran first effectively filed a claim for 
section 1151 benefits for a right knee disorder, claimed as 
due to medication prescribed by VA for hypertension.  
Therefore, this claim must be decided under the former, pre-
October 1, 1997, version of 38 U.S.C.A. § 1151.  Thus, under 
the former version of the law, VA fault or an event not 
reasonably foreseeable would not be required for this claim 
to be granted, if the evidence were to establish additional 
disability which was caused by hospital care, or by medical 
or surgical treatment.  

The appellant asserts that he developed gout or gouty 
arthritis of the right knee as a result of medication 
prescribed by VA.  In this case, the claims folder contains 
statements from private and VA medical sources indicating 
that the veteran developed degenerative changes of the right 
knee, including gouty arthritis, as a result of VA's 
administration of Hydrochlorothiazide for the veteran's 
hypertension.  The Board has reviewed the opinion provided by 
the VA physician who examined the veteran in January 2001.  
The examiner's opinion supported earlier medical opinion 
linking the onset of the veteran's gouty arthritis of the 
right knee to VA's administration of Hydrochlorothiazide.  

In all, the evidence establishes that the veteran developed 
additional disability which was caused by VA medical 
treatment; further, that the additional disability was not 
reasonably foreseeable.  Thus, under the former version of 
the law, the appellant is entitled to a grant of compensation 
benefits for right knee gouty arthritis pursuant to the 
provisions of 38 U.S.C.A. § 1151.



ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 for right knee gouty arthritis, claimed as due to 
medication prescribed by VA is granted.


REMAND

The appellant asserts that he has a left knee disability 
which developed secondary to his right knee gouty arthritis.  
In view of the grant of compensation benefits for right knee 
gouty arthritis, his right knee disability is treated as if 
service-connected for purposes of the claim for secondary 
service connection for the claimed left knee disability.  

A review of the record discloses that VA x-ray examination of 
the veteran's knees in April 1995 revealed osteoarthritis 
involving the articular surfaces of the femur, tibia and 
patella.  Although the changes were noted to be especially 
prominent on the right, they were reported to be bilateral.  
The report of a VA examination of joints, performed in 
September 1996, refers to x-ray examination of the knees in 
January 1996 which showed minimal degenerative changes 
bilaterally.  On VA examination of joints in December 1998, 
clinical inspection showed some loss of contour and increased 
horizontal dimension of both knees, but x-ray examination 
revealed no abnormality of the left knee.

Dr. Reyes, in an October 2000 statement, related that pain in 
the veteran's right knee joint had resulted in alterations in 
gait and placed more stress on the left leg.  The January 
2001 VA examination of joints showed a small amount of 
effusion of the left knee, with a bulge sign, as well as 
crepitus.  An x-ray examination of the left knee was not 
performed at the January 2001 VA joint examination.  Although 
the left knee has exhibited some positive findings to 
physical examination, the Board cannot determine from the 
current record whether the veteran now has any specific 
disability involving the left knee.  

The Board notes that VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions.  If the medical evidence of record is 
insufficient, VA is always free to supplement the record by 
seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Whether or not the 
veteran currently has a disability of the left knee is a 
matter central to the resolution of his claim for secondary 
service connection for a left knee disorder.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) and the 
implementing regulations are completed.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence pertinent to his claim on appeal 
that has not already been made part of 
the record, including treatment records, 
VA and non-VA, and should assist him in 
obtaining such evidence.  He must 
adequately identify the records and 
provide any necessary authorization.  All 
medical records obtained should be added 
to the claims folder.

3.  Thereafter, VA should arrange for an 
examination of the veteran by an 
orthopedist.  All indicated special 
studies, including x-ray examination of 
the veteran's left knee, should be 
performed and clinical findings reported 
in detail.  The claims folder and a copy 
of this remand should be provided for the 
examiner's review prior to the 
examination.  Specifically, the examiner 
should provide the answers/findings 
indicated below with respect to a claim 
for secondary service connection for a 
left knee disorder.  

I.  Does the veteran have any specific 
clinical disability involving the left 
knee?  If it is determined that a left 
knee disability is present, the examiner 
should diagnose the disability.

II.  If it is determined that the veteran 
has a left knee disability, the examiner 
should state whether it is at least as 
likely as not that such disability either 
is proximately due to or the result of 
the veteran's right knee gouty arthritis 
or increased in severity because of right 
knee gouty arthritis.  (The highlighted 
standard of proof should be utilized in 
formulating responses.)  Any increase in 
severity of the left knee disability 
attributable to the right knee disability 
should be quantified to the extent 
feasible.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination sent to the 
veteran.

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with the 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  

6.  When the above development has been 
completed, the RO should review the 
entire record and readjudicate the claim 
of secondary service connection for a 
left knee disability.  If the benefit 
sought on appeal is not granted, the 
appellant and his representative should 
be furnished an SSOC and afforded a 
reasonable time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The purpose of 
this REMAND is to obtain clarifying information and to comply 
with precedent decisions of the United States Court of 
Appeals for Veterans Claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 


